     Case 2:14-cv-00601-MHT-GMB Document 2457 Filed 04/01/19 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

EDWARD BRAGGS, et al.                   )
                                        )
                                        )
             Plaintiffs,
                                        )
                                        )
                                        )         CIVIL ACTION NO.
v.                                      )         2:14-cv-00601-MHT-GMB
                                        )
                                                  Judge Myron H. Thompson
                                        )
                                        )
JEFFERSON DUNN, in his official
                                        )
capacity as Commissioner of the         )
Alabama Department of Corrections,      )
et al.                                  )
             Defendants.                )


          PLAINTIFFS’ WITNESS SUMMARY FOR APRIL 1, 2019

       Pursuant to the Court’s Orders (Docs. 240, 463, 1588), Plaintiffs submit the

following witness summary for April 1, 2019.

J.A., A Person Currently Incarcerated in ADOC

       J.A. is a person who is currently incarcerated at Donaldson Correctional

Facility. He has been housed in segregation, segregation-like units, and crisis

placements at Easterling, Kilby, and Donaldson Correctional Facilities within the

last year. He will testify about conditions in segregation, segregation-like units,

and crisis cells and their impact on his mental health.



Deborah Crook, ADOC Director of Mental Health Services
    Case 2:14-cv-00601-MHT-GMB Document 2457 Filed 04/01/19 Page 2 of 6



      Ms. Crook is expected to testify regarding ADOC’s suicide prevention

efforts, housing of persons with serious mental illnesses in segregation and

segregation-like settings, ADOC’s efforts to ensure adherence to remedial orders,

and the suicide prevention recommendations of Drs. Kathryn Burns and Mary

Perrien. She also is expected to address the recent suicides in the ADOC.

Jefferson Dunn, ADOC Commissioner

      Commissioner Dunn is named in this lawsuit as a Defendant in his official

capacity. He has previously testified in the Phase 2A Liability Trial, Understaffing

Remedial Trial, Segregation Remedial Trial, Mental-Health Understaffing

Contempt Hearing, and Monitoring Remedial Trial.

      Commissioner Dunn is expected to testify regarding ADOC’s suicide

prevention efforts, housing of persons with serious mental illnesses in segregation

and segregation-like settings, ADOC’s efforts to ensure adherence to remedial

orders, and the suicide prevention recommendations of Drs. Kathryn Burns and

Mary Perrien. He also is expected to address the recent suicides in the ADOC.

Barbara Harris Coe, Wexford Mental Health Program Director

      Ms. Coe is expected to testify regarding ADOC’s suicide prevention efforts,

housing of persons with serious mental illnesses in segregation and segregation-

like settings, ADOC’s efforts to ensure adherence to remedial orders, and the
    Case 2:14-cv-00601-MHT-GMB Document 2457 Filed 04/01/19 Page 3 of 6



suicide prevention recommendations of Drs. Kathryn Burns and Mary Perrien. She

also is expected to address the recent suicides in the ADOC.




 Dated: April 1, 2019                  Respectfully Submitted,

                                        /s/ Maria V. Morris
                                       Maria V. Morris
                                       One of the Attorneys for Plaintiffs
                                       Southern Poverty Law Center
                                       400 Washington Avenue
                                       Montgomery, AL 36104

Rhonda Brownstein (ASB-3193-O64R)
Maria V. Morris (ASB-2198-R64M)
Grace Graham (ASB-3040-A64G)
Jonathan Blocker (ASB-6818-G19I)
Caitlin J. Sandley (ASB-5317-S48R)
David Clay Washington (ASB-6599-Y42I)
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, AL 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
rhonda.brownstein@splcenter.org
maria.morris@splcenter.org
grace.graham@splcenter.org
jonathan.blocker@splcenter.org
cj.sandley@splcenter.org
david.washington@splcenter.org

Lisa W. Borden (ASB-5673-D57L)
William G. Somerville, III (ASB-6185-E63W)
Andrew P. Walsh (ASB-3755-W77W)
Dennis Nabors
Patricia Clotfelter (ASB-0841-F43P)
BAKER, DONELSON, BEARMAN,
   Case 2:14-cv-00601-MHT-GMB Document 2457 Filed 04/01/19 Page 4 of 6



CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
lborden@bakerdonelson.com
wsomerville@bakerdonelson.com
awalsh@bakerdonelson.com
dnabors@bakerdonelson.com
pclotfelter@bakerdonelson.com

                                     /s/ Anil A. Mujumdar
                                    Anil A. Mujumdar (ASB-2004-L65M)
                                    One of the Attorneys for Plaintiffs
                                    Alabama Disabilities Advocacy Program
                                    2332 2nd Avenue North
                                    Birmingham, AL 35203

Gregory M. Zarzaur, Esq. (ASB-0759-E45Z)
Anil A. Mujumdar, Esq. (ASB-2004-L65M)
Denise Wiginton, Esq. (ASB-5905-D27W)
ZARZAUR MUJUMDAR & DEBROSSE
2332 2nd Avenue North
Birmingham, AL 35203
Telephone: (205) 983-7985
Facsimile: (888) 505-0523
gregory@zarzaur.com
anil@zarzaur.com
denise@zarzaur.com

William Van Der Pol, Jr., Esq. (ASB-2112-114F)
Glenn N. Baxter, Esq. (ASB-3825-A41G)
Lonnie Williams, Esq.
Barbara A. Lawrence, Esq.
Andrea J. Mixson, Esq.
Ashley N. Austin, Esq. (ASB-1059-F69L)
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
   Case 2:14-cv-00601-MHT-GMB Document 2457 Filed 04/01/19 Page 5 of 6



wvanderpoljur@adap.ua.edu
gnbaxter@adap.ua.edu
lwilliams@aadap.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu
aaustin@adap.ua.edu


ATTORNEYS FOR THE PLAINTIFFS
    Case 2:14-cv-00601-MHT-GMB Document 2457 Filed 04/01/19 Page 6 of 6



                         CERTIFICATE OF SERVICE
I hereby certify that I have on this 1st day of April, 2019 electronically filed the
foregoing with the clerk of court by using the CM/ECF system, which will send a
notice of electronic filing to the following:

David R. Boyd, Esq.                        William R. Lunsford, Esq.
John G. Smith, Esq.                        Matthew Reeves, Esq.
Balch & Bingham LLP                        Melissa K. Marler, Esq.
Post Office Box 78                         Stephen C. Rogers, Esq.
Montgomery, AL 36101-0078                  Alyson L. Smith, Esq.
dboyd@balch.com                            Melissa C. Neri, Esq.
jgsmith@balch.com                          Maynard, Cooper & Gale, P.C.
                                           655 Gallatin Street, SW
Steven C. Corhern, Esq.                    Huntsville, AL 35801
Balch & Bingham LLP                        blunsford@maynardcooper.com
Post Office Box 306                        mreeves@maynardcooper.com
Birmingham, AL 35201-0306                  mmarler@maynardcooper.com
scorhern@balch.com                         srogers@maynardcooper.com
                                           asmith@maynardcooper.com
Joseph G. Stewart, Jr., Esq.               mneri@maynardcooper.com
Gary L. Willford, Jr., Esq.
Stephanie Lynn Dodd Smithee                Luther M. Dorr, Jr., Esq.
Alabama Department                         Maynard, Cooper & Gale, P.C.
Of Corrections                             1901 6th Avenue North, Suite 2400
Legal Division                             Birmingham, AL 35203
301 South Ripley Street                    rdorr@maynardcooper.com
Montgomery, AL 36104
joseph.stewart@doc.alabama.gov             Deana Johnson, Esq.
gary.willford@doc.alabama.gov              Brett T. Lane, Esq.
stephanie.smithee@doc.alabama.gov          MHM Services, Inc.
                                           1447 Peachtree Street, N.E., Suite 500
Philip Piggott, Esq.                       Atlanta, GA 30309
Starnes Davis Florie LLP                   djohnson@mhm-services.com
100 Brookwood Place – 7th Floor            btlane@mhm-services.com
Birmingham, AL 35209
ppiggott@starneslaw.com

                                              /s/ Maria V. Morris
                                              One of the Attorneys for Plaintiffs
